EXHIBIT 99.1 INDEX TO FINANCIAL STATEMENTS Page Consolidated Financial Statements of Bulk Energy Transport (Holdings) Limited Report of KPMG Certified Auditors AE, Independent Registered Public Accounting Firm F-2 Consolidated Balance Sheets as of December 31, 2008 and 2007 F-3 Consolidated Statements of Income for the years ended December 31, 2008 and 2007, and for the period from December 18, 2006 (inception) to December 31, 2006 F-4 Consolidated Statements of Changes in Equity for the years ended December 31, 2008 and 2007, and for the period from December 18, 2006 (inception) to December 31, 2006 F-5 Consolidated Statements ofCash Flowfor the years ended December 31, 2008and2007 and for the period from December 18, 2006 (inception) to December 31, 2006 F-6 Notes to the Consolidated Financial Statements December 31, 2008 and 2007 F-7 Condensed Consolidated Unaudited Interim Balance Sheets as of June 30, 2009 and December 31, 2008 F-25 Condensed Consolidated Unaudited Interim Statements of Comprehensive Income for the Six Months ended June 30, 2009 and 2008 F-26 Condensed Consolidated Unaudited Interim Statements of Changes in Equity for the Six Months ended June 30, 2009 and 2008 F-27 Condensed Consolidated Unaudited Interim Statements of Cash Flows for the Six Months ended June 30, 2009 and 2008 F-28 Notes to the Condensed Consolidated Unaudited Interim Financial Statements for June 30, 2009 and December 31, 2008 F-29 F-1 Report of Independent Registered Public Accounting Firm The Board of Directors and Shareholders BULK ENERGY TRANSPORT (HOLDINGS) LIMITED: We have audited the accompanying consolidated balance sheets of BULK ENERGY TRANSPORT (HOLDINGS) LIMITED (together the "Group") as of December 31, 2008 and 2007, and the related consolidated statements of income, changes in equity and cash flows for each of the years in the two-year period ended December 31, 2008, and the period from December 18, 2006 (inception) to December 31, 2006. These consolidated financial statements are the responsibility of the Group's management. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also, includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of the Group as of December 31, 2008 and 2007, and the results of its operations and its cash flows for each of the years in the two-year period ended December 31, 2008 and, the period from December 18, 2006 (inception) to December 31, 2006, in conformity with International Financial Reporting Standards, as issued by the International Accounting Standards Board. /s/ KPMG Certified Auditors AE Athens, Greece September 11, 2009 F-2 BULK ENERGY TRANSPORT (HOLDINGS) LIMITED Consolidated Balance Sheets December 31, 2008 and 2007 In thousands of dollars Note Assets Vessels, net 7 Total non-current assets Inventories 8 Trade accounts receivables and other assets 9 Due from related parties 18 Cash and cash equivalents 10 Total current assets Total assets Equity Capital contributions 11 Revaluation reserve Retained earnings/(accumulated deficit) ) Total equity Liabilities Long-term debt, net 12 Total non-current liabilities Fair value of interest rate swap 15 Current portion of long-term debt, net 12 Trade accounts payable 13 Accrued expenses 14 Deferred revenue Due to related parties 18 59 Accrued interest expense Total current liabilities Total equity and liabilities The notes are an integral part of these financial statements. F-3 BULK ENERGY TRANSPORT (HOLDINGS) LIMITED Consolidated Statements of Income For the years ended December 31, 2008 and 2007 and for the period from December 18, 2006 (inception) to December 31, 2006 In thousands of dollars Note Period from December 18, 2006 (inception) to December 31, 2006 Revenue from vessels - Revenue from vessels – related party 18 - - Direct voyage expenses 3 ) ) - - Gain on sale of vessels 7 - - Expenses: Crew costs 4 ) ) - Management fees – related party 18 ) ) - Other operating expenses 5 ) ) - Depreciation 7 ) ) - Impairment loss 7 ) - - Results from operating activities ) - Finance income 6 - Finance expense 6 ) ) - Net finance cost ) ) - Net profit/(loss) for the year ) - The notes are an integral part of these financial statements. F-4 BULK ENERGY TRANSPORT (HOLDINGS) LIMITED Consolidated Statement of Changes in Equity For the years ended December 31, 2008 and 2007 and for the period from December 18, 2006 (inception) to December 31, 2006 In thousands of dollars Capital Contributions Revaluation Reserve (Accumulated deficit)/ Retained Earnings Total Balance at December 18, 2006 (inception) - Net (loss) for the period - Total recognized income and expense - Balance at December 31, 2006 - Net (loss) for the year - - ) ) Revaluation of vessels - - Total recognized income and expense - ) Capital contributions 115,553 - - Balance at December 31, 2007 115,553 ) Net profit for the year - - Revaluation of vessels - ) - ) Total recognized income and expense - ) ) Capital withdrawals (23,512 ) - - ) Capital contributions 8,185 - - Dividends paid - - ) ) Balance at December 31, 2008 100,226 The notes are an integral part of these financial statements. F-5 BULK ENERGY TRANSPORT (HOLDINGS) LIMITED Consolidated Statements of Cash Flows For the years ended December 31, 2008 and 2007 and for the period from December 18, 2006 (inception) to December 31, 2006 In Thousands of dollars Period from December 18, 2006 (inception) to December 31, 2006 Cash flows from operating activities Net profit/(loss) ) - Adjustments for: Gain from sale of vessels ) - - Depreciation - Impairment loss on vessels - - Fair value of interest rate swap - - Due from related parties ) - Inventories ) ) - Trade accounts and other receivables ) - Trade accounts payables ) - Accrued expenses - Deferred revenue ) - Due to related parties ) - - Accrued interest expense - Dry-docking costs ) ) - Net cash from/(used in) operating activities ) - Cash flows from investing activities Additions for vessels ) ) - Net proceeds from disposals of vessels - - Net cash from/(used in) investing activities ) - Cash flows from financing activities Dividends paid ) - - Capital withdrawals ) - - Capital contributions - Proceeds from long-term debt - Payments of long-term debt ) ) - Net cash (used in)/provided from financing activities ) - Net increase in cash and cash equivalents - Cash and cash equivalents at January 1 - - Cash and cash equivalents at December 31 - The notes are an integral part of these financial statements. F-6 BULK ENERGY TRANSPORT (HOLDINGS) LIMITED Notes to Consolidated Financial Statements December 31, 2008 and 2007 In thousands of U.S dollars, except for shares, unless otherwise stated 1Business and basis of presentation (a)General BULK ENERGY TRANSPORT (HOLDINGS) LIMITED (the "Company" or "BET") is registered and is incorporated under the laws of the Republic of the Marshall Islands. The Company was incorporated on December 18, 2006. The Company started operations in 2007. The consolidated financial statements of the Group comprise the Company and its subsidiaries (the "Group"). The Group has two shareholders, Constellation Bulk Energy Holdings with 250 shares and Mineral TRSP-Holdings, an entity that belongs to certain members of the Restis family with 250 shares. The consolidated financial statements include the following vessel-owning companies: Vessel owning company Vessel Name Date of Incorporation Date of Delivery Country of incorporation Quex Shipping Inc. BET Commander January 3, 2007 December 17, 2007 British Virgin Islands Rossington Marine Corp. BET Intruder January 3, 2007 March 20, 2008 British Virgin Islands Rayford Navigation Corp. BET Prince January 3, 2007 January 7, 2008 British Virgin Islands Creight Development Inc. BET Performer* January 3, 2007 September 28, 2007 British Virgin Islands Pulford Ocean Inc. BET Scouter (ex Saldhana) January 3, 2007 July 23, 2007 British Virgin Islands Lewisham Maritime Inc. BET Fighter (ex Ferosa) January 3, 2007 August 29, 2007 British Virgin Islands *The BET Performer was sold on July 10, 2008. The Group provides worldwide ocean transportation services through the ownership of a fleet of six bulk-carrier vessels.The Group does not employ any executive officers or personnel other than the crew aboard the vessels. The technical management of the Group is performed by Enterprises Shipping and Trading S.A. ("EST"), which is owned by certain members of the Restis family.Constellation Energy Commodities Group Limited ("Constellation") provides commercial management.Both EST and Constellation are considered related companies (Note 18). EST provides the Group and other vessel-owning companies with a wide range of services that include technical support and maintenance, insurance advice, financial and accounting services all provided for a fixed fee. Constellation, a subsidiary of Constellation Bulk Energy Holdings, provides the Group with a wide range of services that include chartering services, voyage estimates and accounts, appointing agents etc. for a fee that is the lower between (a) a fixed fee or (b) one per cent (1%) of gross hire or freight earned. In addition, the Group has appointed both EST and Constellation, to serve as administrator of the Group for a fixed fee. From September 23, 2008 and onwards, Constellation no longer charges the Group any fee for this service. (b)Basis of preparation The consolidated financial statements have been prepared in accordance with International Financial Reporting Standards ("IFRS"), as issued by the International Accounting Standards Board ("IASB"). (c)Statement of compliance The consolidated financial statements were approved by the Directors of the Group on April 23, 2009. (d)Basis of measurement and functional presentation currency The consolidated financial statements are prepared on a historical cost basis, except for the vessels and interest rate swaps which are measured at fair value. The consolidated financial statements are presented in US dollars ($), which is the functional currency of the Group. All financial information presented in US dollars has been rounded to the nearest thousand. F-7 BULK ENERGY TRANSPORT (HOLDINGS) LIMITED Notes to Consolidated Financial Statements December 31, 2008 and 2007 In thousands of U.S dollars, except for shares, unless otherwise stated (e)Use of estimates and judgments The preparation of these consolidated financial statements in accordance with IFRS, requires management to make judgments, estimates and assumptions that affect the application of accounting policies and the reported amounts of assets, liabilities, income and expenses. Actual results may differ from these estimates. Estimates and underlying assumptions are reviewed on an ongoing basis. Revisions to accounting estimates are recognized in the period in which the estimate is revised and in any future periods affected. The estimates and assumptions that have the most significant effect on the amounts recognized in the consolidated financial statements, are estimations in relation to the revaluation of vessels, useful lives of vessels, impairment losses on vessels and trade accounts receivable. 2Significant accounting policies A summary of the significant accounting policies used in the presentation of the accompanying consolidated financial statements is presented below: (a)Basis of consolidation Subsidiaries are entities controlled by the Group. Control exists when the Group has the power to govern the financial and operating policies of an entity so as to obtain benefits from its activities. The financial statements of subsidiaries are included in the consolidated financial statements from the date that control commences until the date that control ceases. Intercompany balances, transactions and unrealized gains and losses arising between the companies included these consolidated financial statements have been eliminated in full. (b)Foreign currency Transactions in foreign currencies are translated to the functional currency using the exchange rates at the date of the transactions. Monetary assets and liabilities denominated in foreign currencies at the reporting date are translated to the functional currency at the foreign exchange rate at that date. The foreign currency gain or loss on monetary items is the difference between amortized cost in the functional currency at the beginning of the period, adjusted for effective interest and payments during the period and the amortized cost in foreign currency translated at the exchange rate at the end of the period. Non-monetary assets and liabilities denominated in foreign currencies that are measured at fair value are translated to the functional currency at the exchange rate at the date the fair value was determined. Foreign currency differences arising on translation are recognized in the consolidated statement of income. (c)Vessels Vessels are originally recorded at cost less accumulated depreciation and accumulated impairment losses. Vessel cost includes the contract price of the vessel and expenditure that is directly attributable to the acquisition of the vessel (initial repairs, delivery expenses and other expenditure to prepare the vessel for its initial voyage) and borrowing costs incurred during the construction period. When parts of a vessel have different useful lives, they are accounted for as separate items (major components) of the vessels (see Note 2(d)). F-8 BULK ENERGY TRANSPORT (HOLDINGS) LIMITED Notes to Consolidated Financial Statements December 31, 2008 and 2007 In thousands of U.S dollars, except for shares, unless otherwise stated Subsequent expenditures for major improvements are also recognized in the carrying amount if it is probable that the future economic benefits embodied within the part will flow to the Group and its cost can be measured reliably. The carrying amount of the replaced part is derecognized. Routine maintenance and repairs are recognized in the consolidated statement of income as incurred. Vessels are subsequently measured at fair value on an annual basis. Increases in the individual vessel's carrying amount as a result of the revaluation are recorded in recognized income and expense and accumulated in equity under the caption revaluation reserve. The increase is recorded in the consolidated statements of income to the extent that it reverses a revaluation decrease of the related asset. Decreases in the individual vessel's carrying amount are recorded in the consolidated statements of income as a separate line item. However, the decrease is recorded in recognized income and expense to the extent of any credit balance existing in the revaluation reserve in respect of the related asset. The decrease recorded in recognized income and expense reduces the amount accumulated in equity under the revaluation reserve. The fair value of a vessel is determined through market value appraisal, on the basis of a sale for prompt, charter-free delivery, for cash, on normal commercial terms, between willing sellers and willing buyers of a vessel with similar characteristics. Depreciation is recognized in the consolidated statement of income on a straight line basis over the individual vessel's remaining estimated useful life, after considering the estimated residual value. Each vessel's residual value is equal to the product of its light-weight tonnage and estimated scrap rate. Management estimates the useful life of the new vessels to be 25 years from the date of initial delivery from the shipyard. Second hand vessels are depreciated from the date of their acquisition over their remaining estimated useful life. Depreciation, useful lives and residual values are reviewed at each reporting date. A vessel is derecognized upon disposal or when no future economic benefits are expected from its use. Gains or losses on disposal are determined by comparing the proceeds from disposal with the carrying amount of the vessel and are recognized in the consolidated statement of income. (d) Dry-docking costs From time to time the Group's vessels are required to be dry-docked for inspection and re-licensing at which time major repairs and maintenance that cannot be performed while the vessels are in operation are generally performed. The Group defers the costs associated with dry-docking as they are incurred by capitalizing them together with the cost of the vessel. The Group then depreciates these costs on a straight-line basis over the year until the next scheduled dry-docking, generally 2.5 years. In the cases whereby the dry-docking takes place earlier than in 2.5 years, the carrying amount of the previous dry-docking is derecognized. In the event of a vessel sale, the respective carrying values of dry-docking costs are written-off at the time of sale to the consolidated statement of income. At the date of acquisition of a second-hand vessel, management estimates the component of the cost that corresponds to the economic benefit be derived from capitalized dry-docking cost, until the first scheduled dry-docking of the vessel under the ownership of the Group, and this component is depreciated on a straight-line basis over the remaining period to the estimated dry-docking date. (e) Financial instruments Non-derivative financial instruments comprise trade and other receivables, cash and cash equivalents, long-term debt and trade accounts payable. Non-derivative financial instruments are recognized initially at fair value plus, for instruments not at fair value through profit or loss, any directly attributable transaction costs. Subsequent to initial recognition non-derivative financial instruments are measured as explained in notes (f) to (j) below. F-9 BULK ENERGY TRANSPORT (HOLDINGS) LIMITED Notes to Consolidated Financial Statements December 31, 2008 and 2007 In thousands of U.S dollars, except for shares, unless otherwise stated The Group has certain derivative financial instruments, which are not held for trading, but are not designated in a qualifying hedge relationship, and therefore, all changes in their fair value are recognized immediately in the consolidated statement of income as a component of net finance costs. (f)Trade accounts receivable Trade accounts receivable are stated at their amortized cost using the effective interest method, less any impairment losses. (g) Insurance claim The Group recognizes insurance claim recoveries for insured losses incurred on damage to vessels. Insurance claim recoveries are recorded, net of any deductible amounts, at the time the Group's vessels suffer insured damages. Recoveries from insurance companies for the claims are provided if the amounts are virtually certain to be received. Claims are submitted to the insurance company, which may increase or decrease the claim's amount. Such adjustments are recorded in the year they become virtually certain and were not material to the Group's consolidated statement of income in 2008, 2007 and 2006. (h)Cash and cash equivalents Cash and cash equivalents comprise cash balances, call deposits and certificates of deposit (term deposits) with original maturity of three months or less. (i)Trade and other amounts payable Trade and other amounts payable are stated at amortized cost. (j)Long-term debt Long-term debt is initially recognized at the fair value of the consideration received and is recorded net of issue costs directly attributable to the borrowing.After initial recognition, issue costs are amortized using the effective interest rate method and are recorded as finance expense in the consolidated statement of income. (k)Inventories Inventories (lubricants) are measured at the lower of cost and net realizable value.The cost of inventories is based on the first-in, first-out principle. (l)Impairment of financial costs A financial asset is assessed at each reporting date to determine whether there is any objective evidence that it is impaired. A financial asset is considered to be impaired if objective evidence indicates that one or more events have had a negative effect on the estimated future cash flows of that asset. An impairment loss in respect of a financial asset measured at amortized cost is calculated as the difference between its carrying amount, and the present value of the estimated future cash flows discounted at the original effective interest rate. Individually significant financial assets are tested for impairment on an individual basis. The remaining financial assets are assessed collectively in groups that share similar credit risk characteristics. F-10 BULK ENERGY TRANSPORT (HOLDINGS) LIMITED Notes to Consolidated Financial Statements December 31, 2008 and 2007 In thousands of U.S dollars, except for shares, unless otherwise stated All impairment losses are recognized in the consolidated statement of income. An impairment loss is reversed if the reversal can be related objectively to an event occurring after the impairment loss was recognized. For financial assets measured at amortized cost, the reversal is recognized in the consolidated statement of income. (m) Impairment of non-financial assets The carrying amounts of the Group's non-financial assets, primarily vessels, other than inventories are reviewed at each reporting date to determine whether there is any indication of impairment. If any such indication exists, then the asset's recoverable amount is estimated. Vessels are individually tested for impairment (see Note 7). The recoverable amount of vessels is the greater of its value in use and its fair value less costs to sell. In assessing value in use, the estimated future cash flows are discounted to their present value using a discount rate that reflects current market assessments of the time value of money and the risks specific to the asset. Recoverability for vessels is measured by comparing the carrying amount, including unamortized dry-docking and special survey costs, to the greater of fair value (see note 2(c)) less costs to sell or value in use. An impairment loss is recognized if the carrying amount of the vessel exceeds its estimated recoverable amount. Impairment losses are recognized in the consolidated statement of income. Impairment losses recognized in prior periods are assessed at each reporting date for any indications that the loss has decreased or no longer exists as a result of events or changes to conditions occurring after the impairment loss was recognized. An impairment loss is reversed only to the extent that the asset's carrying amount does not exceed the carrying amount that had been recognized (see Note 7). (n) Dividends There are no legal requirements to hold a shareholders' meeting, nor is there a requirement in the Group's Articles of Incorporation or Bylaws to distribute dividends. Dividends may be declared or paid out of profits resulting from current or preceding years. Thus the decision to distribute dividends is made by management of the Group and they are therefore recognized as a liability in the period in which they are declared by management. (o) Provisions A provision is recognized as a result of a past event when the Group has a present legal or constructive obligation that can be reliably estimated and it is probable that an outflow of economic benefits will be required to settle the obligation. Provisions are determined by discounting the expected future cash flows that reflect current market assessments of the time value of money and the risks specific to the liability. (p) Employee benefits The Group has no obligations to defined contribution or defined benefit plans. Short-term employee benefits are measured on an undiscounted basis and are expensed as the related service is provided. A liability is recognized for the amount expected to be paid under short- term cash bonus arrangements if the Group has a present legal or constructive obligation to pay this amount as a result of past service provided by the employee and the obligation can be estimated reliably. F-11 BULK ENERGY TRANSPORT (HOLDINGS) LIMITED Notes to Consolidated Financial Statements December 31, 2008 and 2007 In thousands of U.S dollars, except for shares, unless otherwise stated (q) Revenue The Group generates its revenues from voyage and time charterers.Revenue is recorded when a charter agreement exists and collection of the related revenue is reasonably assured.Revenue is recognized as it is earned, on a straight-line basis over the duration of each time charter. Deferred revenue represents invoices issued, or cash received in advance for services not yet rendered. (r)Vessel voyage and other operating expenses Vessel voyage expenses primarily consisting of port, canal and bunker expenses that are unique to a particular charter are paid for by the charterer under time charter arrangements.Vessel voyage and other operating expenses are expensed as incurred. (s) Finance income and expenses Finance income comprises of interest income on funds invested and foreign currency gains. Interest income is recognized as it accrues, using the effective interest method. Finance expense comprises of interest expense on borrowings, foreign currency losses and impairment losses on recognized financial assets. All borrowing costs are recognized in the consolidated statement of income using the effective interest method. (t) Income tax Under the laws of the countries of the vessel-owning companies' incorporation and/or vessels' registration, the vessel-owning companies are not subject to income tax on international shipping income but are subject only to certain minor registration and tonnage taxes that are charged to operating expenses as incurred. The vessel-owning companies however, are subject to United States federal income taxation in respect of income that is derived from the international operation of ships and the performance of services directly related thereto, unless exempt from United States federal income taxation. If the vessel-owning companies do not qualify for the exemption from tax, they will be subject to a 4% tax on its U.S. source income, imposed without the allowance for any deductions. For these purposes, U.S. source shipping income means 50% of the shipping income that will be derived by the vessel-owning companies that is attributable to transportation that begins or ends, but that does not both begin and end, in the United States. The vessel-owning companies did not incur any U.S. source shipping income in 2008, 2007 and 2006. The Group met the specific criteria under the U.S. tax law to qualify for the exemption.Therefore, the Group does not have any current income tax or deferred taxes as of December 31, 2008, 2007 and 2006. (u)Segment reporting A segment is a distinguishable component of the Group that is engaged in providing related products or services (business segment) or in providing products or services within a particular economic environment (geographical segment), which is subject to risks and returns that are different from the other segments. The Group reports financial information and evaluates its operations by charter revenues and not, for example, by (a) the length of ship employment for its customers or (b) the size of vessel. The Group does not have discrete financial information to evaluate the operating results for each type of charter. Although revenue can be identified for these charters, management cannot and does not identify expenses, profitability or other financial information for these charters. As a result, management, including the chief operating decision maker, reviews operating results by revenue per day and operatingresults of the fleet and thus the Group has determined that it operates under one reportable segment. Furthermore, when the Group charters a vessel to a charterer, the charterer is free to trade the vessel worldwide and, as a result the disclosure of geographic information is impracticable. Also, as management of the Group monitors its results by revenue per day and not by customer, the geographical location of the customer is not relevant for segment information. F-12 BULK ENERGY TRANSPORT (HOLDINGS) LIMITED Notes to Consolidated Financial Statements December 31, 2008 and 2007 In thousands of U.S dollars, except for shares, unless otherwise stated (v)New standards and interpretations not yet adopted A number of new standards, amendments to standards and interpretations are not yet effective for the year ended December 31, 2008, and have not been applied in preparing these consolidated financial statements: IFRS 8 Operating Segments, which is applicable from January 1, 2009, introduces the "management approach" to segment reporting. The Group does not expect IFRS 8 to have any impact on the consolidated financial statements. Revised IAS 23 Borrowing Costs removes the option to expense borrowing costs and requires that an entity capitalize borrowing costs directly attributable to the acquisition, construction or production of a qualifying asset as part of the cost of that asset. The revised IAS 23, which will become mandatory for the Group's 2009 financial statements, is not expected to have a significant effect on the Group's financial statements. IFRIC 13 Customer Loyalty Programmes: IFRIC 13 becomes mandatory for the Group's 2009 financial statements.This IFRIC is not expected to have any impact on the consolidated financial statements. Revised IAS 1, Presentation of Financial Statements: The revised standard is effective for annual periods beginning on or after January 1, 2009. The revision to IAS 1 is aimed at improving users' ability to analyze and compare the information given in financial statements. The changes made are to require information in financial statements to be aggregated on the basis of shared characteristics and to introduce a statement of comprehensive income. This will enable readers to analyze changes in equity resulting from transactions with owners in their capacity as owners (such as dividends and share repurchases) separately from `non-owner' changes (such as transactions with third parties). In response to comments received through the consultation process, the revised standard gives preparers of financial statements the option of presenting items of income and expense and components of other comprehensive income either in a single statement of comprehensive income with sub-totals, or in two separate statements (a separate income statement followed by a statement of comprehensive income). Revised IAS 1 is not expected to have a significant impact on the presentation of the Group's consolidated financial statements for 2009. Revised IFRS 3 Business Combinations: This standard is required to be applied prospectively to business combinations for which the acquisition date is on or after the beginning of the first annual reporting period beginning on or after July 1, 2009.Earlier application is permitted. Revised IFRS 3 is not expected to have any impact of this revision on the Group's financial statements. Amendment to IFRS 2 Share-based Payment: The revision is effective for annual periods on or after January 1, 2009. The Group does not expect this standard to have any effect on the consolidated financial statements. IFRIC 15, Agreements for the Construction of Real Estate: This interpretation is effective for annual periods beginning on or after January 1, 2009 and will not have any impact to the consolidated financial statements. IFRIC 16, Hedges of a Net Investment in a Foreign Operation: This interpretation is effective for annual periods beginning on or after October 1, 2008 and will not have any impact to the financial statements. Reclassification of Financial Assets: Amendments to IAS 39 Financial Instruments: Recognition and measurement and IFRS 7 Financial Instruments: Disclosure: These amendments are applicable from July 1, 2008 prospectively. Furthermore, amendments have been made to IFRS 7 to ensure disclosure is made of the above reclassifications, which are also applicable from July 1, 2008 and will not have any impact to the consolidated financial statements. F-13 BULK ENERGY TRANSPORT (HOLDINGS) LIMITED
